NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JAMES IVAN RACHAL, Appellant.

                             No. 1 CA-CR 18-0395
                               FILED 7-16-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-137113-001
                 The Honorable Jay R. Adleman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, PLC, Glendale
By Amy E. Bain
Counsel for Appellant
                            STATE v. RACHAL
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


C R U Z, Judge:

¶1             James Ivan Rachal timely appeals from his conviction and
sentence for possession of a dangerous drug, a category four felony. Rachal
admitted a prior felony conviction. After searching the record on appeal
and finding no arguable question of law that was not frivolous, Rachal’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to search the
record for fundamental error. This court granted counsel’s motion to allow
Rachal to file a supplemental brief in propria persona, but Rachal did not do
so. After reviewing the entire record, we find no fundamental error and,
therefore, affirm Rachal’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            On August 5, 2016, Rachal was driving a truck when he was
stopped by a deputy for an unrelated criminal investigation. Rachal was
the sole occupant of the vehicle. When asked whether the truck he was
driving belonged to him Rachal answered “yes.” An inventory search of
the truck revealed a Tupperware package containing in excess of 20 grams
of methamphetamine. The contraband was located underneath the driver’s
seat within his reach.

¶3             The State offered Rachal a plea agreement to Possession of
Dangerous Drugs, a class 4 felony. However, Rachal rejected that offer in
favor of a jury trial.

                               DISCUSSION

¶4           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Rachal received a fair trial. He was



1      We view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against Rachal. State v. Guerra,
161 Ariz. 289, 293 (1989).


                                       2
                           STATE v. RACHAL
                           Decision of the Court
represented by counsel at all stages of the proceedings and was present at
all critical stages.

¶5             The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charge, Rachal’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Rachal was given an opportunity to speak at
sentencing, and his sentence was within the range of acceptable sentences
for his offense.

                               CONCLUSION

¶6            We decline to order briefing and affirm Rachal’s conviction
and sentence.

¶7            After the filing of this decision, defense counsel’s obligations
pertaining to Rachal’s representation in this appeal have ended. Defense
counsel need do no more than inform Rachal of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶8             Rachal has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Rachal 30 days from the date of this decision to
file an in propria persona motion for reconsideration.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3